 

EXHIBIT 10.1

 

 

duke energy carolinas, llc, AND DUKE ENERGY PROGRESS, LLC,

 

Petitioners,

v.       

 

NORTH CAROLINA DEPARTMENT OF ENVIRONMENTAL QUALITY,

 

Respondent,

 

APPALACHIAN VOICES, THE STOKES COUNTY BRANCH OF THE NAACP, MOUNTAINTRUE, THE
CATAWBA RIVERKEEPER FOUNDATION, THE SIERRA CLUB, THE WATERKEEPER ALLIANCE, and
THE ROANOKE RIVER BASIN ASSOCIATION,

 

Respondent-Intervenors.

 

 

 

 

 

 

 

 

 

 

 

SETTLEMENT AGREEMENT

 

THIS SETTLEMENT AGREEMENT (the “Agreement”) is entered into on December 31st,
2019 (“Effective Date”) between the Parties, defined as follows:

·“Duke Energy”: Duke Energy Carolinas, LLC and Duke Energy Progress, LLC

 

·“DEQ”: The North Carolina Department of Environmental Quality

 

·“Community Groups”: Appalachian Voices, Stokes County Branch of the NAACP,
MountainTrue, The Catawaba Riverkeeper Foundation, Waterkeeper Alliance, Sierra
Club, Roanoke River Basin Association, Cape Fear River Watch, Inc., Neuse River
Foundation/Sound Rivers, Inc., and NC State Conference of the NAACP.1

 



 



1 To the extent some of these Community Groups are not party to this litigation
but rather to prior litigation addressing other Duke Energy coal ash facilities,
they have been consulted by their counsel and agree to the terms and conditions
herein only to the extent applied to the facility or facilities about which they
have previously been involved in litigation related to the disposition of coal
ash or alleged violations related to coal ash.

 



 1 

 

 

The Parties enter into this Settlement Agreement in order to resolve the matters
referenced herein.

 

Background

 

1.On April 1, 2019, DEQ issued Coal Combustion Residuals Surface Impoundment
Closure Determinations (the “Closure Determinations”) pursuant to the Coal Ash
Management Act (“CAMA”) for Duke Energy’s Allen, Belews Creek, Cliffside,
Marshall, Mayo, and Roxboro Steam Stations (singular, “Facility”; collectively,
the “Facilities”). These Closure Determinations ordered excavation of all coal
combustion residuals (“CCR”) impoundments at the Facilities.

2.On April 26, 2019, Duke Energy filed Petitions for Contested Case Hearing in
the North Carolina Office of Administrative Hearings (“OAH”) in 19 EHR 2398, 19
EHR 2399, 19 EHR 2401, 19 EHR 2403, 19 EHR 2404, and 19 EHR 2406 challenging
DEQ’s Closure Determination for each of the Facilities (“OAH Proceedings”).

3.On May 9, 2019, DEQ issued a letter adjusting certain dates and making certain
clarifications related to the Closure Determinations.

4.On May 24, 2019, Duke Energy filed Amended Petitions for each Facility in 19
EHR 2398, 19 EHR 2399, 19 EHR 2401, 19 EHR 2403, 19 EHR 2404, and 19 EHR 2406
challenging DEQ’s May 9, 2019 letter in addition to DEQ’s April 1, 2019 Closure
Determinations.

5.In addition to the OAH Proceedings, the Parties are involved in the following
litigation relating to the Facilities: the State Enforcement Actions (“State of
North Carolina ex rel. North Carolina Department of Environmental Quality and
Roanoke River Basin Association, Sierra Club, Waterkeeper Alliance, Cape Fear
River Watch, Inc., Sound Rivers, Inc. and Winyah Rivers v. Duke Energy Progress,
LLC 13 CvS 11032 (Wake County)” and “State of North Carolina ex rel. North
Carolina Department of Environmental

 



 2 

 

 

   Quality and Catawba Riverkeeper Foundation, Inc., Waterkeeper Alliance,
MountainTrue, Appalachian Voices, Yadkin Riverkeeper, Inc., Dan River Basin
Association, and Southern Alliance for Clean Energy v. Duke Energy Carolinas,
LLC” 13 CvS 14461 (Mecklenburg County); three federal Clean Water Act lawsuits
(“Roanoke River Basin Association v. Duke Energy Progress, LLC” No. 1:16-cv-607
(MDNC) (Mayo), “Roanoke River Basin Association v. Duke Energy Progress, LLC”
No. 1:17-cv-452 (MDNC) (Roxboro), and “Appalachian Voices et al v. Duke Energy
Carolinas, LLC” No. 1:17-cv-1097 (MDNC) (Belews Creek)); and twelve petitions
for judicial review (“PJRs”) in North Carolina Superior Court petitioning two
Orders issued in the OAH Proceedings (Case Nos. 19 CvS 19908, 19 CvS 19909, 19
CvS 19910, 19 CvS 19911, 19 CvS 19912, 19 CvS 19913, 19 CvS 22714, 19 CvS 22715,
19 CvS 22716, 19 CvS 22717, 19 CvS 22718, and 19 CvS 22719).

6.The Parties desire to resolve and settle any disputes between them in
connection with the OAH proceedings, the State Enforcement Actions, the federal
Clean Water Act lawsuits, and the PJRs in order to ensure that the impoundments
are excavated on an expedited basis and to remove the uncertainty associated
with litigation. The Community Groups and Duke Energy further agree that the
actions to be taken by DEQ and Duke Energy under this Agreement and related
Consent Order will resolve the pending issues in the Clean Water Act lawsuits.

The Facilities

 

7.This Agreement addresses the following impoundments at the Facilities
regulated under CAMA.

 



 3 

 

 

a.At the Allen Steam Station, there are two CCR impoundments, the Retired Ash
Basin and the Active Ash Basin. The Retired Ash Basin is approximately 123 acres
and contains approximately 6,100,000 tons of coal ash and the Active Ash Basin
is approximately 170 acres and contains approximately 10,480,000 tons of coal
ash.2

b.At the Belews Creek Steam Station, there is one CCR impoundment, the Ash
Basin. The Ash Basin is approximately 270 acres and contains approximately
11,970,000 tons of coal ash.

c.At the Cliffside Steam Station/Rogers Energy Complex, there are two CCR
impoundments, the Units 1-5 Inactive Ash Basin and the Active Ash Basin. The
Units 1-5 Inactive Ash Basin is approximately 46 acres and contains
approximately 2,350,000 tons of coal ash and the Active Ash Basin is
approximately 86 acres and contains approximately 5,240,000 tons of coal ash.

d.At the Marshall Steam Station, there is one CCR impoundment, the Ash Basin.
The Ash Basin is approximately 360 acres and contains approximately 17,650,000
tons of coal ash.3

 



 



2 Note that the tonnage of coal ash includes only the coal ash contained within
the impoundments and not coal ash in landfills or structural fills. Duke Energy
on the one hand, and DEQ and the Community Groups on the other, have a dispute
as to whether coal ash under a lawfully permitted landfill is regulated by CAMA.
At Allen, the Retired Ash Basin Landfill and subgrade is 25 acres and contains
approximately 1,740,000 tons of coal ash. There is approximately 1,392,000 tons
of coal ash beneath the Retired Ash Basin Landfill, and approximately 991,000
tons of coal ash in the area designated as the “DORS” area.

 

3 Note that the tonnage of coal ash includes only the coal ash contained within
the impoundments and not coal ash in landfills or structural fills. Duke Energy
on the one hand, and DEQ and the Community Groups on the other, have a dispute
as to whether coal ash under a lawfully permitted landfill is regulated by CAMA.
At Marshall, the Structural Fill beneath solar panels contains approximately
6,490,000 tons of coal ash. The subgrade fill beneath Industrial Landfill
(“ILF”) Cells 1 and 2 contains approximately 460,000 tons of coal ash. The
subgrade fill beneath ILF Cells 3 and 4, contains approximately 409,000 tons of
coals ash. The Old Ash Fill (1804 Phase I

 



 4 

 

 

e.At the Mayo Steam Station, there is one CCR impoundment, the Ash Basin. The
Ash Basin is approximately 153 acres and contains approximately 6,630,000 tons
of coal ash.

f.At the Roxboro Steam Station, there are two CCR impoundments, the East Ash
Basin and the West Ash Basin. The West Ash Basin is approximately 225 acres and
contains approximately 12,970,000 tons of coal ash and the East Ash Basin is
approximately 71 acres and contains approximately 7,100,000 tons of coal ash.4

8.Each of these impoundments is a CCR impoundment as defined by CAMA, N. C. Gen.
Stat. § 130A-309.201(6), and the Federal CCR Rule 40 CFR Parts 257 and 261.

9.The total approximate amount of the coal ash set forth in paragraph 7 is
estimated to be 80.5 million tons.

Facility-Specific Obligations of Duke Energy.

 

Allen

10.Closure of Coal Ash Impoundments. At the Allen Steam Station, Duke Energy
will excavate and remove all coal ash from the Retired Ash Basin and Active Ash
Basin, either (1) to lined onsite locations for disposal in a CCR landfill,
industrial landfill, or municipal

 



 



Landfill) contains approximately 626,000 tons of coal ash. The Retired Landfill
(1804 Phase II Landfill) contains approximately 4,870,000 tons of coal ash. The
ILF (Permit 18-12) contains approximately 2,050,000 tons of coal ash. The
Marshall ILF continues to receive production ash and these tonnages represent
the approximate tonnages as of the Effective Date.

 

4 Note that the tonnage of coal ash includes only the coal ash contained within
the impoundments and not coal ash in landfills or structural fills. Duke Energy
on the one hand, and DEQ and the Community Groups on the other, have a dispute
as to whether coal ash under a lawfully permitted landfill is regulated by CAMA.
For Roxboro, the Roxboro Monofill contains approximately 6,818,000 tons of coal
ash one portion of the landfill and an additional 7,635,000 tons of coal ash in
a separate portion of that landfill. The Roxboro Monofill continues to receive
production ash and these tonnages represent the approximate tonnages as of the
Effective Date.

 



 5 

 

 

   solid waste landfill or (2) for beneficial use for cementitious purposes or
another industrial process at least as environmentally protective. If a process
other than a cementitious process is to be used, Duke Energy will provide
reasonable notice to the Community Groups and DEQ. Duke Energy shall remove or
permanently close all pipes currently running through or beneath the Retired Ash
Basin and Active Ash Basin. Duke Energy will thereafter stabilize and close the
area where the Retired Ash Basin and Active Ash Basin are located pursuant to
applicable law. The total impoundment ash that will be excavated is estimated to
be approximately 16,632,000 tons of coal ash.



11.Disposition of Other Coal Ash. Additionally, Duke Energy will excavate and
remove coal ash from the Storage Areas, Structural Fills, and Landfill from the
top of the Retired Ash Basin, either (1) to lined onsite locations for disposal
in a CCR landfill, industrial landfill, or municipal solid waste landfill or (2)
for beneficial use for cementitious purposes or another industrial process at
least as environmentally protective. If a process other than a cementitious
process is to be used, Duke Energy will provide reasonable notice to the
Community Groups and DEQ. The total non-impoundment ash that will be excavated
is estimated to be approximately 2,731,000 tons of coal ash. The closure plan
will provide that ash shall remain for structural stability around the footers
for the transmission towers, and that all ash that remains will be covered with
a geomembrane layer. The amount of coal ash referred to in this paragraph that
shall remain is estimated to be between 30,000 and 50,000 tons and is
unsaturated.

12.Deadline for Closure. Duke Energy projects that it will require until
December 31, 2037, to complete all excavation as required in Paragraphs 10 and
11 and the Parties understand that Duke Energy will request variances to meet
the deadline imposed by this Agreement.

 



 6 

 

 

   Duke Energy shall complete all excavation required in Paragraphs 10 and 11 by
the statutory deadline set forth in CAMA, as amended by House Bill 630, or as
may further be amended from time to time, and subject to any variances granted
pursuant to N.C. Gen. Stat. § 130A-309.215, but in any event not later than
December 31, 2037. For clarity, this paragraph does not constitute a variance of
the CAMA deadline for completion of closure. DEQ will approve or disapprove a
request for variance at the appropriate time. The parties are aware that the
Closure Plan submitted to DEQ for Allen on December 31, 2019, will not contain
complete information reflecting the details of this Agreement. Pursuant to its
statutory authority under N.C. Gen. Stat. § 130A-309.214(c), DEQ directs that
such information shall be submitted no later than 30 days after the Effective
Date.

13.Groundwater Corrective Action Plan. No later than December 31, 2019, Duke
Energy shall submit a proposed Groundwater Corrective Action Plan to DEQ for its
review and approval. The Corrective Action Plan will include active remedial
measures designed to address any groundwater contamination as required by N.C.
Gen. Stat. § 130A-309.211, 15A NCAC Subchapter 2L (the “2L groundwater rules”),
and any other applicable laws, statutes, or regulations, subject to the
provisions of Paragraph 51 and provided that active remedial measures shall not
be required to remediate areas within the geographic limitation as specified in
Paragraph 52.

 

Belews Creek

 

14.Closure of Coal Ash Impoundments. At Belews Creek, Duke Energy will excavate
and remove all coal ash from the Ash Basin except the impoundment coal ash under
or within the waste boundary of the Pine Hall Road Landfill either (1) to lined
onsite locations for

 



 7 

 

 

 

  disposal in a CCR landfill, industrial landfill, or municipal solid waste
landfill or (2) for beneficial use for cementitious purposes or another
industrial process at least as environmentally protective. If a process other
than a cementitious process is to be used, Duke Energy will provide reasonable
notice to the Community Groups and DEQ. Duke Energy shall remove or permanently
close all pipes currently running through or beneath the Ash Basin. Duke Energy
will thereafter stabilize and close the area where the Ash Basin is located
pursuant to applicable law. The total impoundment ash that will be excavated is
estimated to be approximately 11,870,000 tons of coal ash. The closure plan will
provide that ash shall remain underneath the Pine Hall Road Landfill, which is
capped with a geosynthetic cap and has been closed pursuant to permit
8503-INDUS-1984 and stopped receiving coal ash in 2014. The amount of coal ash
underneath the Pine Hall Road Landfill is estimated to be no more than 100,000
tons. Provided that, if Duke Energy is not able to demonstrate on or before
February 1, 2020, that it is able to meet the requirements of paragraph 17, Duke
shall submit an addendum to the closure plan on or before February 15, 2020,
providing for the full excavation of this ash.



15.Deadline for Closure. Duke Energy projects that it will require until
December 31, 2031, to complete all excavation as required in Paragraph 14, and
the Parties understand that Duke Energy will request variances to meet the
deadline imposed by this Agreement. Duke Energy shall complete all excavation
required in Paragraph 14 by the statutory deadline set forth in CAMA, as amended
by House Bill 630, or as may further be amended from time to time, and subject
to any variances granted pursuant to N.C. Gen. Stat. § 130A-309.215, but in any
event not later than December 31, 2034. For clarity, this paragraph does not

 



8

 

 

constitute a variance of the CAMA deadline for completion of closure. DEQ will
approve or disapprove a request for variance at the appropriate time.



16.Structural Stability, Monitoring, and Sampling. The coal ash under and within
the waste boundary of the Pine Hall Road Landfill and within the waste boundary
of the Ash Basin shall be stabilized with a permanent structure (“stability
feature”) for purposes of preserving the structural stability through the use of
a wall unless a slope is shown to be as appropriate, so as to prevent lateral
movement of the coal ash pursuant to a plan to be submitted for DEQ approval no
later than June 30, 2020. Within seven (7) days of completing the stability
feature, Duke Energy shall notify DEQ. Additionally, pursuant to a plan approved
by DEQ, following excavation in the footprint of the former Ash Basin and
downgradient of the Pine Hall Road Landfill, Duke Energy shall conduct
groundwater monitoring (including the installation of new wells if reasonably
necessary) and, upon re-formation of surface water features that demonstrate
DEQ-confirmed intermittent or perennial flows (not merely precipitation),
surface water sampling. Consistent with the provisions of Paragraph 51, the plan
shall propose (1) additional groundwater remedial measures for any coal ash
constituent if the data indicate an increasing trend in groundwater
concentrations in excess of the standards set forth in 15A NCAC 2L. 0202 (“2L
groundwater standards”) for four (4) consecutive semi-annual sampling events for
that constituent, subject to the provisions of Paragraph 52, and (2) surface
water treatment if the data shows impact from coal ash constituents above the 2B
standards to waters of the State notwithstanding the provisions of Paragraph 52.
This plan shall be submitted to DEQ no later than 120 days following completion
of the stability feature. If appropriate, the additional monitoring plan will be
integrated into the existing site monitoring plan to avoid

 



9

 

 

redundant or conflicting monitoring programs. This paragraph shall not apply if
the coal ash under and within the waste boundary of the Pine Hall Road Landfill
and within the waste boundary of the Ash Basin is excavated.



17.Groundwater Corrective Action Plan. No later than December 31, 2019, Duke
Energy shall submit a proposed Groundwater Corrective Action Plan to DEQ for its
review and approval. The Corrective Action Plan will include active remedial
measures designed to address any groundwater contamination as required by N.C.
Gen. Stat. § 130A-309.211, the 2L groundwater rules, and any other applicable
laws, statutes, or regulations, provided that active remedial measures shall not
be required to remediate areas within the geographic limitation as specified in
Paragraph 52. If the coal ash under and within the waste boundary of the Pine
Hall Road Landfill and within the waste boundary of the Ash Basin is not
excavated, then at a minimum, Duke Energy shall remedy violations that DEQ
determines are material violations of the 2L groundwater standards attributable
to the Ash Basin at or beyond the geographic limitation as described in
Paragraph 52 by December 31, 2029, subject to the provisions of Paragraph 51.

 

Cliffside/Rogers

 

18.Closure of Coal Ash Impoundments. At Cliffside Steam Station/Rogers Energy
Complex, Duke Energy will excavate and remove all coal ash from the Unit 5
Inactive Ash Basin and Active Ash Basin, either (1) to lined onsite locations
for disposal in a CCR landfill, industrial landfill, or municipal solid waste
landfill or (2) for beneficial use for cementitious purposes or another
industrial process at least as environmentally protective. If a process other
than a cementitious process is to be used, Duke Energy will provide

 



10

 

 

  reasonable notice to the Community Groups and DEQ. Duke Energy shall remove or
permanently close all pipes currently running through or beneath the Unit 5
Inactive Ash Basin and Active Ash Basin. Duke Energy will thereafter stabilize
and close the area where the Unit 5 Inactive Ash Basin and Active Ash Basin are
located pursuant to applicable law. The total impoundment ash that will be
excavated is estimated to be approximately 7,590,000 tons of coal ash.



19.Deadline for Closure. Duke Energy projects that it will require until
December 31, 2028, to complete all excavation as required in Paragraph 18. Duke
Energy shall complete all excavation required in Paragraph 18 by the statutory
deadline set forth in CAMA, as amended by House Bill 630, or as may further be
amended from time to time, and subject to any variances granted pursuant to N.C.
Gen. Stat. § 130A-309.215, but in any event not later than December 31, 2029.



20.Groundwater Corrective Action Plan. No later than December 31, 2019, Duke
Energy shall submit a proposed Groundwater Corrective Action Plan to DEQ for its
review and approval. The Corrective Action Plan will include active remedial
measures designed to address any groundwater contamination as required by N.C.
Gen. Stat. § 130A-309.211, the 2L groundwater rules, and any other applicable
laws, statutes, or regulations, subject to the provisions of Paragraph 50 and
provided that active remedial measures shall not be required to remediate areas
within the geographic limitation as specified in Paragraph 52.

 

Marshall

 

21.Closure of Coal Ash Impoundments. At the Marshall Steam Station, Duke Energy
will excavate and remove all coal ash from the Ash Basin, except the coal ash
under or within

 



11

 

 

the waste boundaries of the PV Structural Fill and the 1804 Phase II Landfill,
either (1) to lined onsite locations for disposal in a CCR landfill, industrial
landfill, or municipal solid waste landfill or (2) for beneficial use for
cementitious purposes or another industrial process at least as environmentally
protective. If a process other than a cementitious process is to be used, Duke
Energy will provide reasonable notice to the Community Groups and DEQ. Duke
Energy shall remove or permanently close all pipes currently running through or
beneath the Ash Basin. Duke Energy will thereafter stabilize and close the area
where the Ash Basin is located pursuant to applicable law. The total ash that
will be excavated is estimated to be approximately 16,800,000 tons of coal ash.



22.Disposition of Other Coal Ash. Additionally, as part of its groundwater
Corrective Action Plan for the Marshall site, Duke Energy will excavate and
remove approximately 626,000 tons of coal ash from the 1804 Phase I Landfill
(sometimes referred to as the “old ash fill”) adjacent to the Ash Basin either
(1) to lined onsite locations for disposal in a CCR landfill, industrial
landfill, or municipal solid waste landfill or (2) for beneficial use for
cementitious purposes or another industrial process at least as environmentally
protective. If a process other than a cementitious process is to be used, Duke
Energy will provide reasonable notice to the Community Groups and DEQ. Such
excavation shall be complete no later than December 31, 2024. An approximate
depiction of this excavation is attached as Exhibit A. The total ash that will
be excavated from the 1804 Phase I Landfill is approximately 626,000 tons of
coal ash.



23.Deadline for Closure. Duke Energy projects that it will require until
December 31, 2034, to complete all excavation as required in Paragraph 21, and
the Parties understand that Duke Energy will request variances to meet the
deadline imposed by this Agreement. Duke

 



12

 

 

Energy shall complete all excavation required Paragraph 21 by the statutory
deadline set forth in the CAMA, as amended by House Bill 630, or as may further
be amended from time to time, and subject to any variances granted pursuant to
N.C. Gen. Stat. § 130A-309.215, but in any event not later than December 31,
2035. For clarity, this paragraph does not constitute a variance of the CAMA
deadline for completion of closure. DEQ will approve or disapprove a request for
variance at the appropriate time.



24.Structural Stability, Monitoring, and Sampling. The coal ash under and within
the waste boundary of the PV Structural Fill and the 1804 Phase II Landfill and
within the waste boundary of the Ash Basin shall be stabilized with a permanent
structure (“stability feature”) for purposes of preserving the structural
stability through the use of a wall unless a slope is shown to be as
appropriate, so as to prevent lateral movement of the coal ash pursuant to a
plan to be submitted for DEQ approval no later than June 30, 2020. Within seven
(7) days of completing the stability feature, Duke Energy shall notify DEQ.
Additionally, pursuant to a plan approved by DEQ, following excavation in the
footprint of the former Ash Basin and downgradient of the PV Structural Fill and
the 1804 Phase II Landfill, Duke Energy shall conduct groundwater monitoring
(including the installation of new wells if reasonably necessary) and, upon
re-formation of surface water features that demonstrate DEQ-confirmed
intermittent or perennial flows (not merely precipitation), surface water
sampling. Consistent with the provisions of Paragraph 51, the plan shall propose
(1) additional groundwater remedial measures for any coal ash constituent if the
data indicate an increasing trend in groundwater concentrations in excess of the
2L groundwater standards for four (4) consecutive semi-annual sampling events
for that constituent, subject to the provisions of Paragraph 52, and (2) surface
water treatment if

 



13

 

 

the data shows impact from coal ash constituents above the 2B standards to
waters of the State notwithstanding the provisions of Paragraph 52. This plan
shall be submitted to DEQ no later than 120 days following completion of the
stability feature. If appropriate, the additional monitoring plan will be
integrated into the existing site monitoring plan to avoid redundant or
conflicting monitoring programs.



25.Groundwater Corrective Action Plan. No later than December 31, 2019, Duke
Energy shall submit a proposed Groundwater Corrective Action Plan to DEQ for its
review and approval. As part of the Corrective Action Plan, Duke Energy shall
install a geosynthetic cap over the PV Structural Fill and 1804 Phase II
Landfill by December 31, 2024. The Corrective Action Plan will include active
remedial measures designed to address any groundwater contamination as required
by N.C. Gen. Stat. § 130A-309.211, the 2L groundwater rules, and any other
applicable laws, statutes, or regulations, subject to the provisions of
Paragraph 51 and provided that active remedial measures shall not be required to
remediate areas within the geographic limitation as specified in Paragraph 52.
At a minimum, Duke Energy shall remedy any material violations of the 2L
groundwater standards as determined by DEQ that is attributable to the Ash Basin
at or beyond the geographic limitation as described in Paragraph 52 by December
31, 2029, subject to the provisions of Paragraph 50.

 

Mayo

 

26.Closure of Coal Ash Impoundments. At the Mayo Steam Station, Duke Energy will
excavate and remove all coal ash from the Ash Basin either (1) to lined onsite
locations for disposal in a CCR landfill, industrial landfill, or municipal
solid waste landfill or (2) for

 



14

 

 

beneficial use for cementitious purposes or another industrial process at least
as environmentally protective. If a process other than a cementitious process is
to be used, Duke Energy will provide reasonable notice to the Community Groups
and DEQ. Duke Energy shall remove or permanently close all pipes currently
running through or beneath the Ash Basin. Duke Energy will stabilize and close
the area where the Ash Basin is located pursuant to applicable law. The total
ash that will be excavated is estimated to be approximately 6,630,000 tons of
coal ash.



27.Deadline for Closure. Duke Energy projects that it will require until
December 31, 2028, to complete all excavation as required in Paragraph 26. Duke
Energy may request variances to meet the deadline imposed by this Agreement.
Duke Energy shall complete all excavation required in Paragraph 26 by the
statutory deadline set forth in CAMA, as amended by House Bill 630, or as may
further be amended from time to time, and subject to any variances granted
pursuant to N.C. Gen. Stat. § 130A-309.215, but in any event not later than
December 31, 2029.



28.Groundwater Corrective Action Plan. No later than December 31, 2019, Duke
Energy shall submit a proposed Groundwater Corrective Action Plan to DEQ for its
review and approval. The Corrective Action Plan will include remedial measures
designed to address any groundwater contamination as required by N.C. Gen. Stat.
§ 130A-309.211, the 2L groundwater rules, and any other applicable laws,
statutes, or regulations, subject to the provisions of Paragraph 50 and provided
that active remedial measures shall not be required to remediate areas within
the geographic limitation as specified in Paragraph 52.

 



15

 

 

Roxboro

 

29.Closure of Coal Ash Impoundments. At the Roxboro Steam Station, Duke Energy
will excavate and remove all coal ash from the West Ash Basin (and its extension
impoundment area, sometimes referred to as the “Southern Extension Impoundment”)
and all coal ash from the East Ash Basin (and its extension impoundment area,
sometimes referred to as the “Eastern Extension Impoundment”) except the coal
ash under or within the waste boundary of the Roxboro Monofill, Permit No.
7302-INDUS-1988. The excavated ash will be either (1) disposed of at lined
onsite locations for disposal in a CCR landfill, industrial landfill, or
municipal solid waste landfill or (2) used for beneficial use for cementitious
purposes or another industrial process at least as environmentally protective.
If a process other than a cementitious process is to be used, Duke Energy will
provide reasonable notice to the Community Groups and DEQ. The scope of
excavation is approximately depicted on Exhibit B to this agreement. Duke Energy
shall remove or permanently close all pipes currently running through or beneath
the West Ash Basin and East Ash Basin except those associated with the Roxboro
Monofill. Duke Energy will thereafter stabilize and close the area where the
West Ash Basin and East Ash Basins are located pursuant to applicable law. The
total ash that will be excavated is estimated to be approximately 16,860,000
tons of coal ash. Additionally, Duke Energy will remove all coal ash fill from
the Gypsum Pad area following retirement of the coal-fired generating units at
Roxboro.

 



16

 

 

30.Disposition of Other Coal Ash. No later than 2 years and 6 months after the
retirement of the coal-fired units at Roxboro, the remaining coal ash at the
site will be closed and covered with a cap system that meets the requirements of
North Carolina and federal law.



31.Deadline for Closure. Duke Energy projects that it will require until
December 31, 2035, to complete all excavation as required in Paragraph 29, and
that the Parties understand that Duke Energy will request variances to meet the
deadline imposed by this Agreement. Duke Energy shall complete all excavation
required in Paragraph 29 by the statutory deadline set forth in CAMA, as amended
by House Bill 630, or as may further be amended from time to time, and subject
to any variances granted pursuant to N.C. Gen. Stat. § 130A-309.215, but in any
event not later than December 31, 2036. For clarity, this paragraph does not
constitute a variance of the CAMA deadline for completion of closure. DEQ will
approve or disapprove a request for variance at the appropriate time.



32.Structural Stability, Monitoring, and Sampling. The coal ash under and within
the waste boundary of the Roxboro Monofill and within the waste boundary of the
East Ash Basin shall be stabilized with a permanent structure (“stability
feature”) for purposes of preserving the structural stability through the use of
a wall unless a slope is shown to be as appropriate so as to prevent lateral
movement of the coal ash pursuant to a plan to be submitted for DEQ approval no
later than June 30, 2020. Within seven (7) days of completing the stability
feature, Duke Energy shall notify DEQ. Additionally, pursuant to a plan approved
by DEQ, following excavation in the footprint of the former East Ash Basin and
downgradient of the Roxboro Monofill, Duke Energy shall conduct groundwater
monitoring (including the installation of new wells if reasonably necessary)
and, upon re-formation of surface water features that demonstrate DEQ-confirmed
intermittent or

 



17

 

 

perennial flows (not merely precipitation), surface water sampling. Consistent
with the provisions of Paragraph 51, the plan shall propose (1) additional
groundwater remedial measures for any coal ash constituent if the data indicate
an increasing trend in groundwater concentrations in excess of the 2L
groundwater standards for four (4) consecutive semi-annual sampling events for
that constituent, subject to the provisions of Paragraph 52, and (2) surface
water treatment if the data shows impact from coal ash constituents above the 2B
standards to waters of the State notwithstanding the provisions of Paragraph 52.
This plan shall be submitted to DEQ no later than 120 days following completion
of the stability feature. If appropriate, the additional monitoring plan will be
integrated into the existing site monitoring plan to avoid redundant or
conflicting monitoring programs.



33.Groundwater Corrective Action Plan. No later than December 31, 2019, Duke
Energy shall submit a proposed Groundwater Corrective Action Plan to DEQ for its
review and approval. The Corrective Action Plan will include active remedial
measures designed to address any groundwater contamination as required by N.C.
Gen. Stat. § 130A-309.211, the 2L groundwater rules, and any other applicable
laws, statutes, or regulations, subject to the provisions of Paragraph 51 and
provided that active remedial measures shall not be required to remediate areas
within the geographic limitation as specified in Paragraph 52. At a minimum,
Duke Energy shall remedy any material violations of the 2L groundwater standards
as determined by DEQ that is attributable to the East Ash Basin at or beyond the
geographical limitation described in Paragraph 52 by December 31, 2029, subject
to the provisions of Paragraph 51.



34.Progress Towards Groundwater Remediation. Subject to the provisions of this
Agreement regarding substantial compliance in Paragraph 51, no later than June
30, 2020,

 



18

 

 

 

  Duke Energy shall submit a report for approval by DEQ analyzing the progress
required by June 30, 2023 and by June 30, 2026 to achieve such compliance with
2L groundwater standards by December 31, 2029. Subject to the provisions of this
Agreement regarding substantial compliance in Paragraph 50, no later than
September 30, 2023 and September 30, 2026, Duke Energy shall submit reports
demonstrating sufficient progress toward the goal of achieving compliance with
the 2L groundwater standards. If DEQ determines that sufficient progress has not
been made towards achieving this goal, Duke Energy shall implement additional
remedial measures as required by DEQ.

Additional Obligations of Duke Energy

 

35.Submission of Closure Plans. Duke Energy will submit to DEQ one Closure Plan
for each impoundment pursuant to N.C. Gen. Stat. § 130A-309.214(a) for each of
the above-referenced Facilities in accord with the provisions of this Agreement
on or before December 31, 2019. Within 30 days thereafter, Duke Energy shall
submit the supplemental information requested by DEQ in Paragraph 12.



36.Notice to Community Groups. During the implementation of the groundwater
corrective action plans and any monitoring required by the terms of this
Agreement, Duke Energy will provide concurrent copies to the Community Groups of
coal ash excavation reports and groundwater monitoring data (including
spreadsheets) for the Facilities as these are provided to DEQ. This may occur
through U.S. Mail or electronic means to the person designated in Paragraph 67.



Obligations of DEQ

 

37.Review of Closure Plans. DEQ will review these proposed Closure Plans and
provide for public participation consistent with N.C. Gen. Stat. §
130A-309.214(b). The parties

 

  19 

 

 

recognize that DEQ may request the submittal of additional information pursuant
to N.C. Gen. Stat. § 130A-309.214(c). After receiving public comment, DEQ will
approve or disapprove the proposed closure plans pursuant to N.C. Gen. Stat. §
130A-309.214(c). DEQ will not disapprove a proposed closure plan on the basis of
the closure methodology employed, to the extent that such methodology is
consistent with this Agreement.



38.Timely Review. In accordance with applicable law, DEQ agrees to conduct an
expeditious review and act expeditiously on all applications by Duke Energy for
permits necessary for Duke Energy to undertake the actions required under this
Agreement as required by N.C. Gen. Stat. § 130A-309.203.



39.Review of Variance Requests. DEQ acknowledges that the deadline for closure
is a deadline for which the Secretary is authorized to grant a variance provided
that the requirements of N.C. Gen. Stat. § 130A-309.215 are satisfied. DEQ
acknowledges that an extension of time required to complete excavation ordered
by DEQ and mandated by the terms of this Settlement Agreement may be a valid
basis for seeking a variance from CAMA deadlines, including requests for
variance under Paragraph 45 below for purposes of beneficiation. DEQ will
approve or disapprove a request for variance at the appropriate time.



40.CCR Rule Deadlines. DEQ agrees to cooperate with (including as appropriate to
support) and not oppose Duke Energy’s efforts to extend the deadlines imposed by
the federal CCR rule in court or before an administrative body to the extent
that such an extension is necessary for Duke Energy to meet its obligations
under this Agreement.



41.Further Excavation. For impoundments, structural fills, and landfills
identified in this Agreement, DEQ shall not require additional excavation for
CCR-impacted groundwater

 



  20 

 

 

at Allen, Belews Creek, Cliffside, Marshall, Mayo, and Roxboro unless DEQ
determines (1) there are material violations of the 2L groundwater standards or
this Agreement within the meaning of Paragraph 51 and (2) these material
violations cannot reasonably be remedied by active remediation.

Obligations of the Community Groups

 

42.CAMA Variance Requests. The Community Groups will not oppose Duke Energy’s
requests for variances on the closure deadlines set forth in CAMA in court or
before an administrative body, provided Duke Energy does not request to extend
such deadlines past December 31, 2034 for basins at Belews Creek, December 31,
2035 for basins at Marshall, December 31, 2036 for basins Roxboro, and December
31, 2037 for basins at Allen.



43.Closure Plans and CAPs. The Community Groups agree that they will not
challenge in court or before an administrative body DEQ’s approval of Duke
Energy’s Closure Plans, CAPs (including application of a Restricted
Designation), CAP implementation, landfill construction or operation permits,
components or terms of NPDES permits or modifications to NPDES permits to the
extent these components or terms are reasonably necessary for the obligations
imposed by this Agreement (including, for example, NPDES permits or
modifications relating to decanting and dewatering), stormwater permits, dam
removal authorizations, or post-closure monitoring plans for Allen, Belews
Creek, Cliffside, Marshall, Mayo, and Roxboro, or such other permits as required
by this Agreement, provided those Closure Plans and CAPs conform with the terms
of this Agreement.



44.CCR Rule Deadlines. The Community Groups agree not to oppose Duke Energy’s
efforts in court or in an administrative proceeding to extend the deadlines
imposed by the federal

 

  21 

 



 

  CCR rule to the extent that such an extension is necessary for Duke Energy to
meet its obligations under this Agreement. If appropriate, the Community Groups
will support such requests.



45.Deadlines for Coal Ash Recycling. The Community Groups agree not to oppose in
court or before an administrative body, extensions to the CAMA closure dates as
requested by Duke Energy, for the purposes of completing and beneficiation at
Buck, Cape Fear, and HF Lee, through December 31, 2035.



Further Obligations

 

46.Superior Court Consent Order. The Parties will work together to submit a
consent order for injunctive relief incorporating the terms of this Agreement
for filing in Wake County and Mecklenburg County Superior Court in Case Nos.
13-CVS-11032 and 13-CVS-14461 (“Consent Order”) on or before January 31, 2020.
In order to meet this deadline, the Parties will cooperate in the formation of
the Consent Order, including periods for Notices. In the event the Superior
Court refuses to enter the Consent Order, the parties agree that all parties
shall retain the legal rights and positions that existed as of December 30, 2019
(including as applicable court rulings that constitute the law of the case).
This paragraph shall be interpreted and enforced in order to fully effectuate
the intent of the parties. To effectuate the intent of this paragraph, the
Parties shall not object to the timeliness of any closure plan filed under the
provisions of this paragraph and DEQ shall not approve any closure plan
submitted under this Agreement prior to the entry of the Consent Order by the
Superior Court, provided that DEQ may approve any closure plan on the last day
for such approval under CAMA regardless of whether the Consent Order has been
entered. It is expressly understood that in the event the Consent Order is not
entered, and before the approval of

 



  22 

 

 

any closure plan by DEQ, Duke Energy intends to file alternative closure plans.
It is further expressly understood that DEQ may not accept or approve these
alternative closure plans.



47.Survival of Terms. The Parties intend and agree that the rights and
obligations imposed by this Agreement shall be fully incorporated into the
Consent Order contemplated by this Settlement Agreement, except for the
obligations set forth in Paragraphs 48, 49 and 53. With the exception of the
obligations set forth in Paragraph 48 (Dismissal of Related Litigation),
Paragraph 49 (Compliance with CAMA), Paragraph 50 (DEQ Only State Entity Bound
by this Agreement and Consent Order), and Paragraph 53 (Stipulations Between
Only the Parties to this Agreement Regarding Rate Recovery Proceedings) this
Settlement Agreement shall expire 90 days after entry of the Consent Order.



48.Dismissal of Related Litigation. Upon entry of the Consent Order by the North
Carolina Superior Court and provided that there are no substantive modifications
made by the Superior Court to the Consent Order, the Parties agree that Case
Nos. 13 CvS 11032 and 13 CvS 14461 would be resolved. Within 15 days of entry of
the Consent Order, Duke Energy shall dismiss with prejudice the following cases
in the Office of Administrative Hearings: 19 EHR 2398, 19 EHR 2399, 19 EHR 2401,
19 EHR 2403, 19 EHR 2404, and 19 EHR 2406, and the following cases in North
Carolina Superior Court: 19 CvS 19908, 19 CvS 19909, 19 CvS 19910, 19 CvS 19911,
19 CvS 19912, 19 CvS 19913, 19 CvS 22714, 19 CvS 22715, 19 CvS 22716, 19 CvS
22717, 19 CvS 22718, and 19 CvS 22719. Duke Energy and the Community Groups
agree that the actions to be taken by Duke Energy and DEQ under this Agreement
resolve and render moot the issues raised in the Clean Water Act lawsuits and
will work cooperatively to prepare a joint motion dismissing those

 



  23 

 

 

claims with prejudice to be filed within 30 days of entry of the Consent Order
in Superior Court. Each party shall bear its own costs and attorneys’ fees in
all litigation.



49.Compliance with CAMA. DEQ finds that the provisions of this Agreement satisfy
the closure requirements of N.C. Gen. Stat. § 130A-309.214 for Duke Energy’s
obligations to close the CCR impoundments at the Facilities. In the event of
inconsistency between this Agreement and DEQ’s April 1 Closure Determinations,
the terms of this Agreement shall control.



50.DEQ Only State Entity Bound by this Agreement and Consent Order. The Parties
expressly acknowledge and agree to each of the following:



a.The only State entity bound by this Agreement and any related Consent Order is
DEQ.



b.Nothing in this Agreement or any related Consent Order shall limit the
arguments that may be made or conclusions that may be drawn by other State
entities in any matter or proceeding concerning recovery through rates of costs
incurred by Duke Energy.



c.Neither resolution of cases or issues pursuant to this Agreement, nor the
related Consent Orders, shall have any preclusive or res judicata effect against
other State entities.

The Parties shall work together to ensure that the Consent Order effectuates the
intent of this paragraph.

 

51.Substantial Compliance. For any term of this Agreement that requires
compliance with the 2L groundwater standards, Duke Energy will not be deemed to
be in violation of any such term and shall not be subject to civil penalties or
enforcement action by DEQ so long as Duke Energy has used best efforts (as
described in Paragraph 55) to implement the corrective action plan and
post-closure monitoring and care plan unless DEQ determines

 



  24 

 

 

that there are multiple and material deviations from such standards at or beyond
the geographic limitation set forth in paragraph 52 .

 

52.Geographic Limitation. Active remediation will not be required in the area
within 500 feet of the waste boundary of each impoundments as shown on the most
recent NPDES permit for each of the Facilities (except that if a property
boundary or body of water is located closer than 500 feet to the waste boundary,
that property boundary or body of water shall define the geographic limits for
active remediation) (“geographic limitation”), provided that, subject to the
provisions of Paragraph 51, coal ash constituents outside the geographic
limitation described in this paragraph do not increase beyond the 2L groundwater
standards post-closure. It is expressly understood and agreed that DEQ will not
assess a civil penalty or pursue an enforcement action for any exceedances of
the 2L groundwater standards within the geographical limitation so long as Duke
Energy is making best efforts (as defined by paragraph 55) to implement the
approved corrective action plan and closure plan as determined by DEQ. The
corrective action plans may be periodically updated as required by DEQ if the
groundwater cleanup fails to meet projected targets.



53.Stipulations Between Only the Parties to this Agreement Regarding Rate
Recovery Proceedings.



a.DEQ and the Community Groups agree that closing the CCR impoundments at the
Allen, Belews Creek, Cliffside, Marshall, Mayo, and Roxboro Steam Stations in
accord with this Agreement (including the obligations imposed by the Consent
Order contemplated by this Agreement) is reasonable, prudent, in the public
interest, and consistent with law. This subparagraph applies only to the actions
of

 



  25 

 

 

Duke Energy in entering into this Agreement and assuming the obligations under
this Agreement.  For example, and without limitation, the agreement in this
subparagraph does not extend, nor shall it be construed to apply, to the issues
of (i) whether Duke Energy acted prudently and reasonably in the past, or (ii)
whether Duke Energy prudently and reasonably performs its obligations under this
Agreement.  Nothing in this Agreement shall be taken as an admission of any
imprudent or unreasonable actions by Duke Energy.



b.Nothing in this Agreement, including but not limited to subparagraph (a)
above, shall be taken as an endorsement or opposition by DEQ or the Community
Groups of recovery through rates of the costs incurred by Duke Energy
implementing the terms of this Agreement or related Consent Order.



c.DEQ and the Community Groups shall not challenge or otherwise object in court
or before an administrative body to the reasonableness, prudence, public
interest, or legal requirement for Duke Energy to comply with the obligations
imposed by this Agreement, related Consent Order, or as to the Agreement
itself. 



d.The Parties state and agree that the issue of recovery through rates of the
costs imposed by this Agreement and related Consent Order is to be determined by
the North Carolina Utilities Commission upon proper application and related
legal proceedings.  DEQ has no role in making the determination of the issue of
recovery through rates of the costs imposed by this Agreement and related
Consent Order.  DEQ neither endorses nor opposes such recovery.  



e.Nothing in this Agreement shall prevent DEQ from providing factual
non-confidential information relating to the matters covered in this Agreement,

 



  26 

 

 

provided that it is expressly understood that Duke Energy does not waive any
objection to the admissibility of this information based on evidentiary,
administrative, statutory, or equitable grounds before any court or
administrative body.  If DEQ intends to file testimony or amicus briefs or
provides discovery concerning the matters that are the subject of this Agreement
in connection with ongoing judicial or administrative proceedings, it shall
provide reasonable notice of the subject-matter of such testimony or brief or
discovery before submitting it to the administrative agency or court.



f.Nothing in this Agreement shall prevent the Community Groups from
participating as permitted by law or agency ruling in rate recovery proceedings
or objecting to Duke Energy’s rate recovery on grounds not inconsistent with the
terms of this Agreement. 



g.The Parties understand and agree that this Agreement and related Consent Order
may be presented to the North Carolina Utilities Commission.



54.No Admission. By entering into this Agreement, no Party to this Agreement
admits wrongdoing or liability related to matters covered in this Agreement.

55.Force Majeure. The Parties agree that it will not be a violation of this
Agreement if performance of any of the obligations set forth is delayed by an
extraordinary event that is beyond the control of Duke Energy, or any entity
controlled by Duke Energy or its contractors, despite best efforts to fulfill
the obligation. Such causes are war, civil unrest, act of God, or act of a
governmental or regulatory body delaying performance or making performance
impossible including any appeal or decision remanding, overturning, modifying or
otherwise acting (or failing to act) on a permit or similar permission or action

 



  27 

 

 

that prevents or delays an action needed for the performance of any of the work
contemplated under this Agreement such that it prevents or substantially
interferes with Duke Energy’s performance within the time frames specified
herein. Duke Energy shall bear the burden of proving by a preponderance of the
evidence the existence of such circumstances. Such circumstances do not include
the financial inability to complete the work, increased cost of performance, or
changes in business or economic circumstances.



a.To qualify as a force majeure under this Agreement, the failure of a
permitting authority to issue a necessary permit in a timely fashion which
prevents Duke Energy from meeting the requirements in this Agreement must be
beyond the control of Duke Energy, and Duke Energy must have taken all steps
available to it to obtain the necessary permit, including but not limited to
submitting a complete permit application, responding to requests for additional
information by the permitting authority in a timely fashion, and accepting
lawful permit terms and conditions after expeditiously exhausting any legal
rights to appeal those terms and conditions imposed by the permitting authority.



b.The requirement that Duke Energy use “best efforts” in this Agreement includes
using commercially reasonable efforts to anticipate any event that delays its
obligations and to address the event in a commercially reasonable manner as it
is occurring or following the event such that delay is minimized to the greatest
extent possible.

56.Stay of Pending Proceedings. Within 15 days of execution of this Agreement,
the Parties shall take all actions necessary to stay further proceedings before
the Office of

 



  28 

 

 

Administrative Hearings in matters 19 EHR 02401 (regarding Allen), 19 EHR 02398
(regarding Belews Creek), 19 EHR 02399 (regarding Rogers/Cliffside), 19 EHR
02403 (regarding Marshall), 19 EHR 02404 (regarding Mayo), and 19 EHR 02406
(regarding Roxboro), and all petitions for judicial review related thereto. All
stays shall remain in existence until an agreed-upon Consent Order are entered
in Superior Court and no further discovery or other proceedings shall occur.



57.Obligations of Duke Energy. Upon entry of the Consent Order, Duke Energy
Progress, LLC and Duke Energy Carolinas, LLC shall be responsible for carrying
out the obligations of the Consent Order until relieved by the Court.



58.Limitation on Remedy. Notwithstanding the foregoing, the Parties’ sole and
exclusive remedy for breach of this Agreement shall be an action for specific
performance or injunction. In no event shall any Party be entitled to monetary
damages for breach of this Agreement. In addition, no legal action for specific
performance or injunction shall be brought or maintained until: (a) the
non-breaching Party provides written notice to the breaching Party which
explains with particularity the nature of the claimed breach, and (b) within
thirty (30) days after receipt of said notice, the breaching Party fails to cure
the claimed breach or, in the case of a claimed breach which cannot be
reasonably remedied within a thirty (30) day period, the breaching Party fails
to commence to cure the claimed breach within such thirty (30) day period, and
thereafter diligently complete the activities reasonably necessary to remedy the
claimed breach.

59.Binding Agreement. This Agreement shall apply to, and be binding on, the
Parties and their respective agents, successors, and assigns.

 



  29 

 

 

60.Modification of this Agreement. This Agreement may not be modified, altered
or changed except by written agreement of all Parties, specifically referring to
this Agreement.



61.Counterpart Originals. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.



62.Authorization to Sign. The undersigned representatives of the Parties certify
that they are fully authorized by the respective Parties whom they represent to
enter into the terms and conditions of this Agreement and to legally bind such
Parties to it.



63.No Limitation on Administrative Process and Judgment. The Parties recognize
that DEQ is a governmental agency with statutory rights or obligations, and must
abide by all applicable procedural and substantive laws and regulations in the
exercise of such authority during the implementation of this Agreement. No
provision in this Agreement shall diminish, modify, or otherwise affect the
statutory or regulatory authorities of DEQ. Nothing in this Agreement shall
limit the opportunity for the Community Groups to participate in any
administrative process to the extent consistent with their commitments in this
Agreement.



64.No Limitation of Administrative and Contractual Rights. For any provision in
this Agreement where DEQ makes a determination on a matter, nothing in this
Agreement waives any rights of a Party under the North Carolina Administrative
Procedure Act (including the right to appeal, if any), nor does a determination
by DEQ on a matter prohibit a challenge to that determination under the terms of
this Agreement, where appropriate.

 



  30 

 

 

65.Other Corrective Action. Nothing in this Agreement supersedes or negates Duke
Energy’s obligation to conduct groundwater assessment and, if needed, corrective
action for sources of groundwater contamination other than coal ash impoundments
governed by this Agreement or CAMA at any of the Facilities.



66.Governing Law. The Parties agree that this Agreement shall be governed under
and controlled by the law of the State of North Carolina.



67.Notice. Whenever notice is required to be given or a document is required to
be sent by one Party to another under the terms of this Agreement, it shall be
provided to all Parties, directed to the individuals at the addresses specified
below, unless those individuals or their successors give notice of a change to
the other Parties in writing. Notice or submission by electronic mail is
acceptable.

 

a.As to DEQ:

Sheila Holman Assistant Secretary for the Environment 1601 Mail Service Center
Raleigh, NC 27699-1601 sheila.holman@ncdenr.gov   Cc: William F. Lane General
Counsel 1601 Mail Service Center Raleigh, NC 27699-1601 Bill.Lane@ncdenr.gov

 

 

b.As to Duke Energy:

 

Kodwo Ghartey-Tagoe Executive Vice-President and Chief Legal Officer Duke Energy
Corp. Mail Code DEC48H 550 South Tryon Street Charlotte, NC 28202

 



  31 

 

 

Kodwo.Ghartey-Tagoe@duke-energy.com

 

c.As to the Community Groups:

 

Frank S. Holleman III Senior Attorney Southern Environmental Law Center Counsel
for Community Groups 601 West Rosemary Street, Suite 220 Chapel Hill, NC
27516-2356 fholleman@selcnc.org

 

[Signatures on separate pages]

 



  32 

 

 

SETTLEMENT AGREEMENT

 

DUKE ENERGY CAROLINAS, LLC         By: /s/ KODWO GHARTEY-TAGOE  Date: December
31, 2019   Kodwo Ghartey-Tagoe      Executive Vice President and Chief Legal
Officer   

 

DUKE ENERGY PROGRESS, LLC         By: /s/ KODWO GHARTEY-TAGOE  Date: December
31, 2019   Kodwo Ghartey-Tagoe      Executive Vice President and Chief Legal
Officer   

 





 

 

SETTLEMENT AGREEMENT

 

THE NORTH CAROLINA DEPARTMENT OF ENVIRONMENTAL QUALITY      By: /s/ MICHAEL
REGAN  Date: December 31, 2019   Michael Regan      Secretary      North
Carolina Department of Environmental Quality   

 





 

 

SETTLEMENT AGREEMENT

 

THE COMMUNITY GROUPS:

 

APPALACHIAN VOICES         By: /s/ FRANK S. HOLLEMAN III  Date: December 31,
2019   Frank S. Holleman III      Senior Attorney      Southern Environmental
Law Center      Counsel for the Community Groups   

 

THE STOKES COUNTY BRANCH OF THE NAACP         By: /s/ FRANK S. HOLLEMAN III 
Date: December 31, 2019   Frank S. Holleman III      Senior Attorney     
Southern Environmental Law Center      Counsel for the Community Groups   

 

MOUNTAINTRUE         By: /s/ FRANK S. HOLLEMAN III  Date: December 31, 2019  
Frank S. Holleman III      Senior Attorney      Southern Environmental Law
Center      Counsel for the Community Groups   

 

THE CATAWBA RIVERKEEPER FOUNDATION         By: /s/ FRANK S. HOLLEMAN III  Date:
December 31, 2019   Frank S. Holleman III      Senior Attorney      Southern
Environmental Law Center      Counsel for the Community Groups   

 

THE SIERRA CLUB         By: /s/ FRANK S. HOLLEMAN III  Date: December 31, 2019  
Frank S. Holleman III      Senior Attorney      Southern Environmental Law
Center      Counsel for the Community Groups   

 







 

SETTLEMENT AGREEMENT

 

THE COMMUNITY GROUPS:

 

THE WATERKEEPER ALLIANCE

         By: /s/ FRANK S. HOLLEMAN III  Date: December 31, 2019   Frank S.
Holleman III     

Senior Attorney

      Southern Environmental Law Center      Counsel for the Community Groups   

 

THE ROANOKE RIVER BASIN ASSOCIATION

         By:

/s/ FRANK S. HOLLEMAN III

  Date: December 31, 2019  

Frank S. Holleman III

      Senior Attorney     

Southern Environmental Law Center

     

Counsel for the Community Groups

   

 

CAPE FEAR RIVER WATCH, INC.

         By: /s/ FRANK S. HOLLEMAN III  Date: December 31, 2019   Frank S.
Holleman III      Senior Attorney      Southern Environmental Law Center     
Counsel for the Community Groups   

 

NEUSE RIVER FOUNDATION/SOUND RIVERS, INC.

         By: /s/ FRANK S. HOLLEMAN III  Date: December 31, 2019   Frank S.
Holleman III      Senior Attorney      Southern Environmental Law Center     
Counsel for the Community Groups   

 

NORTH CAROLINA STATE CONFERENCE OF THE NAACP

     By: /s/ FRANK S. HOLLEMAN III  Date: December 31, 2019   Frank S. Holleman
III      Senior Attorney      Southern Environmental Law Center      Counsel for
the Community Groups   

 





 